DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  delete “through the” in line 7.  Appropriate correction is required.  Claims 9-12 are objected to because they depend from claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 3 recites the limitation "the step of coupling an insertion needle to the catheter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 3 is interpreted to depend from claim 2, rather than claim 1 as recited.   Claims 4-5 are rejected because they depend from claim 3.  
Claim 3 is further rejected under §112(b) because it appears to be inconsistent with claim 1, wherein claim 1 recites an anchoring section having a curvature, and claim Claims 4-5 are rejected because they depend from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilman et al. (Heilman), US 2015/0196741 A1.
Regarding claim 1, Heilman discloses a method for operating a catheter (shunt, P0046 and shown in Figs. 3-6) comprising: inserting a catheter into a tissue (Figs. 4-6), the catheter having a substantially straight section (substantially straight section, see annotated Fig. 3 below), an anchoring section (helical tip 30, P0048) positioned proximal to (Fig. 3) the substantially straight section and a pathway (hollow passageway 32, P0048) extending the length of the catheter (from tip 30 to open end 22, P0048), the anchoring section having a curvature (helical) for providing longitudinal traction with a tissue to anchor the catheter to the tissue (Fig. 2 and Fig. 6) and the pathway mimicking the curvature of the anchoring section (the pathway is the lumen within the helical tip, and see Fig. 3); advancing the catheter in a rotating fashion (twisting, P0051), until the anchoring section gains traction with the tissue (sigmoid sinus wall 16, P0046); and 

    PNG
    media_image1.png
    848
    681
    media_image1.png
    Greyscale

Regarding claim 2, Heilman discloses the method of claim 1, wherein the step of inserting a catheter further comprises coupling an insertion needle (catheter 48, P0050 and shown in Figs. 4-5) to the catheter for piercing the tissue (as shown in Fig. 5 wherein the shunt pierces into the tissue when twisted by the catheter 48).  
Regarding claim 6, 
Regarding claim 7, Heilman discloses the method of claim 1, wherein the step of advancing the catheter further comprises rotating the catheter (twisting, P0051) until the anchoring section is substantially submerged in at least one layer of tissue (Fig. 2 showing the shunt submerged into the structure of the brain).  
Allowable Subject Matter
Claims 8-12 are allowed, notwithstanding the claim objections above. 
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed method for operating a catheter. 
The closest prior art is Heilman et al. (Heilman), US 2015/0196741 A1.
Regarding claim 8, Heilman fails to teach among all the limitations or render obvious a method for operating a catheter as claimed, which includes inserting a needle through the curvature of the anchoring section to straighten the anchoring section and the substantially straight section, inserting the substantially straight section of the catheter into a tissue until the anchoring section is near an entry point of the tissue, and removing the needle from the pathway to return the curvature to the anchoring section, in combination with the total structure and function of the method for operating a catheter as claimed.  Another reference from the prior art, Osbourne US 2001/0053890 A1, taught some of the above noted deficiencies of Heilman, but is not capable of being advanced in a rotating fashion, until the anchoring section gains traction with the tissue.  The two references cannot be combined because Heilman maintains rigidity to be rotated into tissue, but the anchoring section cannot be straightened because of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.A.D./Examiner, Art Unit 3783                    

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783